 Case 6:21-cv-00987-RBD-DCI Document 1 Filed 06/09/21 Page 1 of 6 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


                                                   CASE NO.:
NIKI DAVIS,

      Plaintiff,

Vs.

ORLANDO HEALTH, INC.,
a Florida corporation,

    Defendant.
________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, NIKI DAVIS, by and through her undersigned counsel, hereby sues

Defendant, ORLANDO HEALTH, INC., (hereinafter “ORLANDO HEALTH”), and

alleges as follows:

                      JURISDICTION, PARTIES AND VENUE

      1.     This action is instituted pursuant to the Family and Medical Leave Act

29 U.S.C. § 2601 et seq. (the “FMLA”), as amended.

      2.     Jurisdiction in the United State District Court, Orlando Division, is

proper pursuant to 29 U.S.C. § 2617.

      3.     Plaintiff is a citizen of the State of Florida and resides in Orange

County, Florida, located in the Middle District of Florida. At all relevant times to

this Complaint, she was employed by ORLANDO HEALTH.




                                         1
 Case 6:21-cv-00987-RBD-DCI Document 1 Filed 06/09/21 Page 2 of 6 PageID 2




      4.     Defendant is a Florida corporation which is authorized and qualified

to do business throughout the State of Florida, including at its business location in

Orlando, Florida, within the Middle District of Florida.

      5.     At all times material to this Complaint, Defendant qualified as an

employee as defined pursuant to 29 U.S.C. § 2611(4).

      6.     Venue is proper in this Court, because all or substantial part of the

events giving rise to Plaintiff’s claims herein occurred in the Middle District of

Florida, 28 U.S.C. § 1391(b)(2).

                          GENERAL ALLEGATIONS

      7.     Defendant is a private network of community and specialty hospitals

based in Orlando, Florida.

      8.     At all times material hereto, ORLANDO HEALTH was an employer

pursuant to 29 U.S.C. § 2611(4), as it engaged in commerce or in an industry or

activity affecting commerce, and who employed 50 or more employees for each

working day during each of 20 or more calendar weeks in the current or proceeding

calendar year.

      9.     Specifically, ORLANDO HEALTH conducts business, accepts and

processes payments by patients and insurance carriers, purchases medical

supplies, and supports medical research and treatment developed among and

across several states.




                                          2
 Case 6:21-cv-00987-RBD-DCI Document 1 Filed 06/09/21 Page 3 of 6 PageID 3




      10.    As such, ORLANDO HEALTH was prohibited from discharging or in

any other manner discriminating against any employee who has used FMLA leave,

29 U.S.C. § 2615(a); 29 C.F.R. § 825.220(c).

      11.    Ms. Davis began working for ORLANDO HEALTH in Orlando,

Orange County, Florida in September, 2009.

      12.    Ms. Davis worked in various positions and with numerous co-workers

and under the direction of several supervisors until she was transferred to the

APH/WPH Audiology Department on or about October 23, 2016.

      13.    From June 4, 2019 through June 24, 2019 Ms. Davis requested leave

under the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., due to serious

medical conditions relating to her left knee.

      14.    Ms. Davis had her next medical appointment relating to her ongoing

knee injury on July 29th, 2019.

      15.    Ms. Davis suffered from a serious medical condition as she had a knee

injury that required continuing treatment by a health care provider.

      16.    Ms. David was qualified for her position in the APH/WPH Audiology

Department with Defendant and was an eligible employee as defined pursuant to

29 U.S.C. § 2611(2) .

      17.    Ms. Davis’ job performance was satisfactory.

      18.    Ms. Davis was eligible for FMLA leave as she had been employed with

ORLANDO HEALTH for more than 12 months and had worked more than 1250

hours in the previous 12 calendar months.

                                         3
 Case 6:21-cv-00987-RBD-DCI Document 1 Filed 06/09/21 Page 4 of 6 PageID 4




      19.   Nonetheless, within approximately two (2) months after her return

from leave and last medical appointments from FMLA leave, she was terminated

on September 6, 2019.

      20.   Ms. Davis has retained the services of NeJame Law, P.A. to pursue her

rights against ORLANDO HEALTH and has incurred legal fees and costs in doing

so.

                         VIOLATION OF THE FMLA

      21.   Plaintiff realleges and adopts, as if set forth fully herein, the

allegations of paragraphs 1 through 20 of this Complaint.

      22.   Plaintiff availed herself of a protected right under the FMLA by

applying for and taking FMLA leave.

      23.   Pursuant to 29 U.S.C. § 2615(a), the FMLA provides it is unlawful for

any employer to interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right provided under the FMLA, or to discharge or in any other

manner discriminate against any individual for applying as practice made unlawful

by its FMLA.

      24.   Plaintiff was terminated from her employment with Defendant and,

thus, suffered an adverse employment action because she exercised her rights

under the FMLA.

      25.   Defendant interfered with, restrained, and denied Plaintiff’s exercise

of her rights under the FMLA by discharging for taking FMLA leave.




                                         4
 Case 6:21-cv-00987-RBD-DCI Document 1 Filed 06/09/21 Page 5 of 6 PageID 5




      26.     As a direct and proximate result of Defendant’s termination of Ms.

Davis in violation of the FMLA, and as a direct result of and in retaliation for her

taking FMLA leave, Plaintiff lost wages and employment benefits and the interest

thereon.

      27.     In terminating Ms. Davis in retaliation for her taking qualified FMLA

leave, Defendant acted intentionally, maliciously, willfully, wantonly, and with

reckless disregard for Plaintiff’s rights.

      28.     The reason articulated by Defendant was pretextual. Specifically,

Defendant terminated Plaintiff or for an unexcused tardy. However, Defendant

was aware that it was not in violation as it had knowledge that Plaintiff was at a

work related meeting.

      29.     Plaintiff is also entitled to liquidated damages under 29 U.S.C. §

2617(a)(1)(A)(iii).

      WHEREFORE, Plaintiff requests a trial by jury on all issues so triable and

respectfully requests the following relief against Defendant:

      (i)     Economic damages, including but not limited to lost wages and lost

benefits;

      (ii)    Front Pay;

      (iii)   Out-of-pocket medical expenses that would have been paid by

Defendant’s group health insurance plan had Plaintiff’s employment not been

terminated inappropriately;

      (iv)    Liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                                             5
 Case 6:21-cv-00987-RBD-DCI Document 1 Filed 06/09/21 Page 6 of 6 PageID 6




      (v)    Reasonable attorney’s fees and costs pursuant to 29 U.S.C. §

2617(a)(3); and

      (vi)   Such other relief this Court deems proper and necessary.



                         REQUEST FOR JURY TRIAL

      Plaintiff requests a trial by jury on all issues in this action so triable.

      Respectfully submitted this 8th day of June, 2021.



                                               _/s/ Richard W. Smith_______
                                               Richard W. Smith, Esquire
                                               Fla. Bar No.: 0013943
                                               NeJame Law, P.A.
                                               189 S. Orange Ave., Suite 1800
                                               Orlando, Florida 32801
                                               Tel.: (407) 500-0000
                                               Fax: (407) 802-1641
                                               richard@nejamelaw.com
                                               laurie@nejamelaw.com
                                               civilservice@nejamelaw.com
                                               Counsel for Plaintiff




                                           6
